  Case 3:18-cv-02701-BEN-MSB Document 26 Filed 08/06/20 PageID.347 Page 1 of 1




                        United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


Ryan Bishop, on behalf of himself and all
others similarly situated                                  Civil Action No. 18-cv-02701-BEN-MSB

                                              Plaintiff,
                                      V.
BBORAL INDUSTRIES, INC., a                                   JUDGMENT IN A CIVIL CASE
California Corporation; BORAL
ROOFING, LLC, a Delaware Limited
Liability Corporation; and DOES 1 to 10
                                            Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
Plaintiff’s First Amended Complaint is dismissed with prejudice.




Date:          8/6/20                                         CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ M. Exler
                                                                                     M. Exler, Deputy
